Citation Nr: 1619948	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an ulcer disability.

3.  Entitlement to service connection for poor circulation of the upper and lower extremities.

4.  Entitlement to service connection for left eye corneal scar.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a dental disability for compensation purposes.

7.  Entitlement to service connection for a dental disability for dental treatment purposes.

8.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

9.  Entitlement to an initial evaluation in excess of 30 percent for hypertensive heart disease.

10.  Entitlement to an initial evaluation in excess of 20 percent for chorioretinal scar on the right eye and left eye with decreased vision.

11.  Entitlement to a compensable initial evaluation for tension headaches.

12.  Entitlement to a compensable initial evaluation for scar, status post removal of right scrotum cystocele.

13.  Entitlement to a compensable initial evaluation for erectile dysfunction.

14.  Entitlement to a compensable initial evaluation for scarring, status post left hand navicular surgery.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, October 2010, September 2011, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

For the sake of clarity, the Board has recharacterized the Veteran's claims seeking service connection for poor circulation of the bilateral upper and lower extremities as a single issue.  

At his April 2015 Travel Board hearing, the Veteran testified that he currently has a cervical spine disability, with radiculopathy, associated with his military service.  If the Veteran is seeking service connection for such condition, he should file a claim at the RO on the appropriate form.  38 C.F.R. § 3.160 (2015).

The Board's decision below addresses the issues of entitlement to service connection for diabetes mellitus, left eye corneal scar, and right hand disability.  The remaining issues are addressed in the REMAND portion of the decision   below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current diabetes mellitus, type II, is not related to his military service.

2.  At the April 2015 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative requested withdrawal of the Veteran's appeal of the issues seeking entitlement to service connection for left eye corneal scar and for a right hand disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for left eye corneal scar by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a right hand disability by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Diabetes Mellitus

      Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in August 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination concerning the Veteran's claim seeking service connection for diabetes mellitus is not required.  His service treatment records, including his June 1999 separation examination with a blood analysis,     are completely silent as to any complaints of or diagnosis of diabetes mellitus during service.  The first post service diagnosis of diabetes mellitus was not   shown until 2010, and there is no competent evidence linking this condition to the Veteran's military service over ten years earlier.  Accordingly, a VA examination  is not warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate        the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,     23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims  held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history, and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

      General Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more on active duty during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is  no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was diagnosed with diabetes mellitus, type II, during the course of this appeal.  Accordingly, the first criterion for establishing service connection has been met.  Thus, the question now becomes whether his current diabetes mellitus is related to the Veteran's military service.  

The Veteran served on active duty in the Marine Corps from November 1977         to September 1999.  The Veteran's service treatment records are silent as to any inservice complaints of or treatment for diabetes mellitus.  His June 1999 separation examination listed his glucose level as 96.  It also noted that his genitourinary and endocrine systems were normal.  A medical history report completed at that time noted that the Veteran denied having any history of frequent or painful urination. 

The first post service complaint or diagnosis of diabetes mellitus was in 2010. Although a September 2010 VA treatment report noted the onset of diabetes mellitus in 2007, the remainder of the Veteran's post service treatment records reflect that   the onset of diabetes mellitus was in 2010.  Private treatment reports indicate that he was prescribed Metformin and Glyburide on April 3, 2010.  An April 2010 private treatment report noted that the Veteran had been hospitalized on April 3, 2010, complaining of frequent urination.  The report noted that his blood sugar level      was elevated, and that he was diagnosed with diabetes mellitus.  A July 2010 VA treatment report noted that the Veteran indicated that he was "a new diabetic since March or April of this yr."  The report concluded with a diagnosis of diabetes mellitus, type II, onset March 2010 with an emergency room visit for high blood sugar.  An April 2011 VA examination noted the Veteran's history of diabetes mellitus, onset March 2010.

As diabetes mellitus was not shown during service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

While the Veteran believes that his current diabetes mellitus is related to his military service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of diabetes mellitus are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of    his diabetes mellitus is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service   and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current diabetes mellitus is not competent medical evidence.  

The Board also notes that there are inconsistencies in the Veteran's contentions herein.  At his April 2015 Travel Board hearing, the Veteran testified that he received a phone message following his separation examination in September 1999, indicating that he had "an issue with diabetes."  Diabetes mellitus was not noted, however, on the Veteran's June 1999 separation examination.  As listed above, the June 1999 separation examination noted that he had a glucose level of 96.  It also noted that his endocrine and genitourinary systems were normal.  The Veteran     also testified that during his military service, he experienced diabetic symptoms, including frequent urination.  On his June 1999 medical history report, however,  the Veteran specifically denied having a history of frequent urination.  Thus, his contentions as to continuing symptomatology of diabetes mellitus since service are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for diabetes mellitus.  The Veteran, as a lay person,   has not shown that he has specialized training sufficient to render an opinion as to whether his diabetes arose in or is related to service.  See Jandreau , 492 F.3d at 1376.  Moreover, the probative value of his contentions is further weakened by    the inconsistencies between his allegations, his service treatment records, and his own statements on the report of medical history.  See Buchanan, supra; see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Under these circumstances, the Board finds the Veteran's service and post service treatment records to be the most probative evidence of record, and that this evidence indicates that the onset of the Veteran's current diabetes mellitus was in 2010, many years after his discharge from service.

Accordingly, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for diabetes mellitus.  As there is no doubt to be resolved, service connection for diabetes mellitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



      II. Withdrawal of Left Eye Corneal Scar and Right Hand Disability

The Board may dismiss any appeal which fails to allege specific error of fact or   law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative, at the April 2015 Travel Board hearing, requested withdrawal of the Veteran's appeal of the issues seeking entitlement to service connection for left eye corneal scar and for a right hand disability.  Hence, there remains no allegation of error of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

Service connection for diabetes mellitus is denied.

The appeal of the issue of entitlement to service connection for left eye corneal scar is dismissed.

The appeal of the issue of entitlement to service connection for a right hand disability is dismissed.



REMAND

The Veteran is seeking entitlement to service connection for an ulcer disability, poor circulation of the upper and lower extremities, and a broken tooth for compensation and treatment purposes.  He is also seeking increased initial evaluations for hypertension, hypertensive heart disease, chorioretinal scar on the right eye and left eye with decreased vision, tension headaches, erectile dysfunction, and scars, status post removal of right scrotum cystocele and status post left hand navicular surgery.

	Ulcer Disability

A review of the Veteran's service treatment reports revealed inservice treatment for an ulcer in October 1996.  An April 2011 VA genitourinary examination listed a diagnosis of residuals of stomach ulcer, resolved with medical treatment, per separation physical in 1999.  The report also noted that a more precise diagnosis could not be rendered as there is no objective data to support a more definitive diagnosis.

At his April 2015 Travel Board hearing, the Veteran testified that he has continued to have intermittent pain due to his ulcer ever since his discharge from the service.  

Under these circumstances, the AOJ must schedule the Veteran for an examination to determine if he currently has an ulcer or residuals thereof, and if so, whether this disability is related to his military service.  McLendon, 20 Vet. App. at 79.  

	Poor Circulation of the Upper and Lower Extremities 

Concerning his claim seeking service connection for poor circulation of the upper and lower extremities, an April 2011 VA treatment report noted that the Veteran has peripheral edema which could stem, at least partially, from his being prescribed amlodipine.  The Veteran is currently service-connected for hypertension and hypertensive heart disease.  

Under these circumstances, the AOJ must schedule the Veteran for an examination to determine if he currently has a chronic disability manifested by poor circulation of the upper and lower extremities, and if so whether this condition is related to his military service and/or his service-connected hypertension and hypertensive heart disease, including medications prescribed therefore.  McLendon, 20 Vet. App. at 79; see also Jandreau, 492 F.3d. at 1377.  

	Dental Disability for Compensation and Treatment

The Veteran is seeking entitlement to service connection for a dental disability for compensation and treatment purposes.  He contends that his tooth was injured and required a root canal around the time of his separation from service.  He further claims that this procedure left a hole in the back of his tooth, which still remains.

A June 1999 medical assessment, completed pursuant to his separation examination, noted that he had a broken tooth.   A subsequent dental examination, dated in June 1999, noted that the Veteran had lost a tooth in the upper left, and also noted an assessment of #14 crown being gone with only the roots remaining. 

The Board notes that service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease, such as due to osteomyelitis, must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling. See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2015). 

It is unclear from the medical evidence of record whether the Veteran has a dental disorder for which service-connection may be awarded.  Although the service treatment records indicated that he had missing or extracted teeth in service, the medical evidence does not show whether any inservice trauma or dental treatment resulted in a loss of substance of body of his maxilla or mandible.  As such, the Veteran must be afforded a VA dental examination to address this issue.  See McLendon, 20 Vet. App. 79. 

      
Increased Initial Evaluation Claims

At the April 2015 Travel Board, the Veteran testified that his service-connected disabilities had increased in severity since their most recent VA examinations were conducted more than five years ago.

Under these circumstances, the AOJ must request that the Veteran identify all treatment providers he has seen during the course of this appeal.  Thereafter,        the AOJ must attempt to obtain those records identified, and then schedule the Veteran for the appropriate examinations to determine the current severity of these disabilities.  38 C.F.R. § 3.159(c); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for the disabilities remaining on appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since November 2014.  If any requested records are unavailable, the Veteran should be notified of such.  

2.  Schedule the Veteran for a stomach examination to address the claim for service connection for residuals   of an ulcer disability.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.

Based on the clinical examination, a review of the evidence of record (including his inservice treatment for an ulcer in October 1996) and with consideration of the Veteran's statements, the examiner must indicate if the Veteran currently has an ulcer or residual symptomatology of an ulcer.  If so, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that the Veteran's current disability is a maturation of, residual of, or related to his military service.  A complete rationale for all opinions must be provided.  

3.  Schedule the Veteran for an artery and vein examination to determine whether the Veteran suffers from a current circulatory disability of the upper and/or lower extremities and if so, whether such is related to service.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.

Based on the clinical examination, a review of the evidence of record (including an April 2011 VA treatment report which noted that the Veteran has peripheral edema which could stem, at least partially, from his being prescribed amlodipine) and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran currently has a chronic disability manifested by poor circulation of the upper and/or lower extremities.  If so the examiner must identify the condition, and provide an opinion as to the following: 

(a) Whether it is at least as likely as not (a probability of 50 percent of greater) that the condition arose in service or is otherwise etiologically related to the Veteran's military service; 

(b) If not, whether it is at least as likely as not the condition was caused by his service-connected disabilities and/or medications prescribed to treat them.

(c) If not caused by service connected disabilities, 
is it at least as likely as not that the condition was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) service-connected disabilities and/or medications prescribed to treat them?  If the circulatory disorder has been permanently worsened beyond normal progression, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the circulatory disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  Schedule the Veteran for the appropriate dental examination to determine the nature of the claimed dental disorder.  All indicated diagnostic tests and studies must be accomplished.  The complete record, including all electronic records must be reviewed by the examiner in conjunction with the examination. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that any currently diagnosed dental disorder was incurred in or is due to the Veteran's military service, to include dental trauma or any documented inservice dental treatment.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

5.  The Veteran must be afforded the appropriate VA examinations to determine the current severity of his service-connected hypertension, hypertensive heart disease, chorioretinal scar on the right eye and left eye with decreased vision, tension headaches, scar status post removal of right scrotum cystocele, erectile dysfunction, and scar status post left hand navicular surgery.  The Veteran's electronic claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate each of these disabilities must be reported in detail.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If   any benefit remains denied, a supplemental statement  of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned      to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


